Citation Nr: 0822054	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for albuminuria, auto-
static, claimed as orthostatic proteinuria.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to September 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June and October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied entitlement to 
the benefits currently sought on appeal.


FINDINGS OF FACT

1.  No current diagnosis resulting from the laboratory 
finding of albuminuria is demonstrated in the record.  

2.  The preponderance of the evidence is against a finding 
that the veteran is unable to secure or maintain a 
substantially gainful occupation solely as a result of his 
service-connected disabilities at any point during the 
appeal.


CONCLUSIONS OF LAW

1.  Albuminuria was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005, March 2006, and July 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and TDIU; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was further notified of the process by 
which initial disability ratings and effective dates are 
established.  This notice fully complies with the applicable 
regulations and case law.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  The veteran has been medically evaluated 
and a medical opinion has been sought in conjunction with his 
claim.  VA sought medical records identified by the veteran 
as referencing treatment for albuminuria at VA's medical 
center in Reno, Nevada.  See VA Form 21-526, 2005.  A request 
for outpatient records for April 1969 was returned from Reno 
with a notation that the patient was not in the system and 
that no records were available.  See VA Form 10-7131, 2006.  
In June 2006, the veteran submitted a 1979 letter that noted 
the veteran's prior participation in a Department of the Air 
Force study of orthostatic proteinuria occurring in 1959, 
1964, and 1969, including an evaluation center at the Reno 
Veterans Administration Hospital in Reno, Nevada.  It is 
likely, therefore, that the veteran was not treated for 
albuminuria on an outpatient basis in Reno, but rather 
participated in a followup research study of his in-service 
condition.  Thus, all identified and available treatment 
records have been secured.  The duty to assist has been 
fulfilled. 



Service Connection

The veteran seeks service connection for albuminuria, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  In 
this case, albuminuria was noted on the veteran's May 1959 
entrance examination.  By way of information, albuminuria is 
a finding that protein is present in the urine.  Dorland's 
Illustrated Medical Dictionary 45, 46, (31st ed. 2007) 
(defining terms albumin and albuminuria, respectively).  As 
it was noted upon entry, albuminuria is found to have existed 
prior to service, and the presumption of soundness is 
rebutted.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Here, the service treatment records show that 
following entry into service, the veteran was admitted to the 
hospital for 17 days in August and September 1959 in order to 
evaluate the cause for the laboratory finding of albuminuria 
noted on the induction physical, to include a left renal 
biopsy.  The veteran was asymptomatic.  Testing was 
unremarkable.  The finding was albuminuria, auto-static, and 
the veteran was released to duty without restriction.  
The veteran's in-service participation in an albuminuria 
study does not constitute aggravation.  He had no symptoms, 
and further testing revealed no abnormalities.

In addition, there is no evidence of a current finding of 
albuminuria or a disability resulting from the same.  While 
records show that he has been treated for other urologic 
symptoms, there is no finding of albuminuria.  See VA 
outpatient clinical records, dated from September 2006 to 
April 2007.  

Laboratory findings alone are not considered a disability 
qualifying for benefits under 38 U.S.C.A. § 1110.  A 
disability under this provision is an "impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R § 4.1, see Davis v. Principi, 276 F. 3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1).  The evidence does not 
confirm any such disease for which service connection can be 
granted.  

Without evidence of a current disability, there can be no 
medical nexus.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  Service connection for albuminuria 
is not warranted.

Total Disability Rating Based on Individual Unemployability

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU).  
Entitlement requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that to qualify for a TDIU, 
if, as here, there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or 
more, and there shall be sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  If the evidence demonstrates that the veteran is 
unemployable by reason of his service-connected disabilities, 
but fails to meet these percentage standards, the claim shall 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extra-schedular consideration.  38 C.F.R. § 
4.16(b).

In this case, the veteran has two service-connected 
disabilities, hearing loss evaluated at 50 percent and 
tinnitus evaluated at 10 percent, for a combined evaluation 
of 60 percent.  As such, he does not meet the schedular 
requirement for TDIU under § 4.16(a).  The question, 
therefore, becomes whether the evidence shows that the 
veteran is factually unemployable due to his service-
connected hearing conditions, sufficient to refer the claim 
to the C&P Director.

The veteran states that his difficulty communicating with 
customers was the reason that he was reduced to part-time 
employment and eventually quit his job.  
See Statements in support of claim, October 2006 and February 
2007.  A statement from his employer, written in June 2006, 
indicates that the veteran "was reduced to part-time because 
of his severe hearing loss which inhibited his communication 
ability."  The record makes clear that the veteran ceased 
working at the wine company due to his hearing difficulty.  
Both his own statements and that of his former employer 
confirm the same.  The question, however, is not whether the 
veteran can maintain the particular requisites of his current 
position, but rather, whether the veteran is capable of 
performing the physical and mental acts required by 
substantially gainful employment generally.  See VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Thus, the mere fact that 
he left the employ of the wine company at that time did not 
render him "unemployable" under the meaning of the 
regulation.   

The sole medical opinion of record as to employability is 
against the veteran's claim.  An addendum to the veteran's 
August 2006 VA audio exam specifically opines regarding 
individual unemployability, stating that with reasonable 
accommodations as required by law, it is expected that this 
veteran should be able to obtain employment in such areas as 
he was previously engaged.  Although the underlying 2006 
audio examination results were determined to be unreliable 
for rating purposes, the subsequent opinion regarding 
employability remains credible because it was based on a 
review of the veteran's medical records and a personal 
examination of the veteran.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000).  The examiner found the audiological 
examination results to be unreliable in part due to poor 
agreement between the pure tone and speech recognition 
thresholds and the veteran's erratic behaviors during the 
exam.  Upon entering the examination booth, the veteran 
appeared to the examiner as having extreme difficulties 
hearing, demonstrated by cupping his hands around his ears 
and moving closer to the examiner to hear.  However, later in 
the evaluation the clinician stood behind the veteran to ask 
a question without any visual clues to the veteran, and he 
was able to respond quickly and appropriately.  The veteran's 
actual hearing acuity appeared to be better than that 
demonstrated by his test results.  However, taking all of 
this evidence into consideration, both that which indicated 
severe hearing loss and that which indicated a milder 
condition, the examiner determined that with proper 
accommodation, the veteran was employable. 



As the credible evidence of record does not show that the 
veteran is factually unemployable by reason of his service-
connected hearing loss and tinnitus, referral to the C&P 
Director is inappropriate in this case.  The preponderance of 
the evidence is found to be against the veteran's claim.  The 
benefit of the doubt provision does not apply.  Entitlement 
to a total disability rating based on individual 
unemployability must be denied.


ORDER

Entitlement to service connection for albuminuria, auto-
static, claimed as orthostatic proteinuria, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


